4




            Alonzo Jordan - Detention hearing
    - Person who hosted the dog fight
    - Paid his aunt to be away from home
    - Property has new}ighting pit




    - Property has remnants of torn down old pit




                                                   f   GOVERNMENT
                                                   I     EXHIBIT

                                                   I     I
' ,




      - When arrested he had $1,820 on his person
Case:   G9-18-0002 (Savanna... Target: TT-05 (912) 215-9425 [Veri...   Line: TT-05 (912) 215-94 ... File Number:


 Session:      2743                Classification:      Pertinent           Direction:       Outgoing
 Date:         04/24/2018          Content:             Audio               Associate ON:    (912) 501-4633
 Start Time:   08:49:58 EDT        Primary Language:    English             In/Out Digits:   9125014633
 Stop Time:    08:52:23 EDT        Complete:            Completed           Subscriber:
 Duration:     00:02:25            Monitor ID:          Qlattimore          Participants:    Glover. Maurice




         Synopsis

         outgoing call to 912-501-4633 (Maurice Glover)

          GJ called MG . MG says Termite got fucked up and got killed (dog). GJ says he is
        going to
          call someone. GJ calls an unknown male while on the phone with MG. GJ talks to
        UM and
          asked about the dog . UM says it was a Mississppi dog. UM tells GJ about some 0-
        rings .

         ers

         *talk about dog fighting *




                                                                                                                   i   GOVERNMENT

                                                                                                                   I 'BIT
                                                                                                                   I
                                                                  SENSITIVE

                                                                  Linesheet                                              User:
                                                                  Jason M Kennedy


 Case: G9-18-0002 (Savanna ... Target: TT-05 (912) 215-9425 [Veri.. .   Line: TT-05 (912) 215-94 ... File Number:


Session:      2747                  Classification:      Pertinent           Direction :      Outgoing
Date:         04/24/2018            Content:             Aud io              Associate DN:    (912) 501-4633
Start Time:   08:52:33 EDT          Primary Language:    English             In/Out Digits:   9125014633
Stop Time:    09:08:36 EDT          Complete:            Completed           Subscriber:
Duration:     00:16:03              Monitor ID:          glattimore          Participants :   Glover, Maurice
                                                                                              JORDAN , Germany




Synopsis

 Outgoing call to 912-502-4633 (Maurice Glover)

  GJ and MG talk about someone having three puppy dogs. GJ says that Meat has
hooked into Wiggins . GJ says something is bad . Lope is also hooked into Wiggins for
a dime for a female (possibly referring to betting or paying for a dog). GJ asks if MG is
in town, MG said      that he is. GJ talks about MG's female and breeding . MG asks a
question. GJ says Joe         Lewis know. MG talking about a litter of puppies. Someone
called MG last night because         someone was ready to "rip" one. They discuss
someone called Two tall (sounds like) is hooked. They discuss people that owe money
and don't want to pay. Deek Smith owes and has been ducking and hiding. GJ asks
about Termite. GJ and MG discuss breeding dogs. Meat says someone is bad. MG
asks if its the one Lope got. It isn't. Lope has one for 10 (possibly 10 grand). Lope has
one thats fast and is a killer. Lope called MG about one that stopped after 18 minutes.
MG had to take something out of his dogs mouth yesterday. MG asked if that red boy
was doing anything yet, GJ said not yet really. Someone else talks in background for a
second. MG says he might ride up somewhere. GJ says to call him and they can go
out later on.

 ers

 *talking about dog fighting/breeding*




                                                                                                                    f     GOVERNMENT
                                                                                                                    i            tlBIT

                                                                                                                    i
                                                                                                                    CL
                                                                  SENSITIVE


                                                                  Linesheet                                             User:
                                                                  JasonM Kennedy


 Case: G9-18-0002 (Savanna ... Target: TT-06 (904) 295-2022 [Veri. ..   Line: TT-06 (904) 295-20 ... File Number:


Session:    301                     Classification:      Pertinent           Direction :       Incoming
Date:       04/07/20 18             Content:             Audio               Associate DN:     (912) 501-4633
Start Time: 12:36:13 EDT            Primary Language:    English             In/Out Digits :   9125014633
Stop Time: 12:37:08 EDT             Complete:            Completed           Subscriber:
Duration:   00:00:55                Monitor ID:          glattimore          Participants:     Glover, Maurice
                                                                                               Jordan , Germany




Synopsis

  Incoming from 912-501-4633 U/M 203 GJ identifies call as Maurice. GJ tells Maurice
that he is trying to buy a male for four bands . GJ say he has gotten money from Joe
dirt and want to know if Maurice wanted to go in with them on the dog , Maurice agree to
put money in with them .

 ***Pertinent because GJ identifies U/M 203 as Maurice and the three of them buying a
dog .***

 gll




                                                                                                                    f    GOVERNMENT
                                                                                                                    i           E,BIT

                                                                                                                    I
I   GOVERNMENT
;     E/flBIT


I
....
z
w.._
== -
It
CJ
....z
w._
:2: -
z~
a: ::c
w
>
0
c.:,
